United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.N., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
NEW JERSEY HEALTH CARE SYSTEM,
Lyons, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0597
Issued: October 25, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 9, 2016 appellant, through counsel, filed a timely appeal from a
November 10, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board.
20 C.F.R. § 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board.
Id. An attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor,
subject to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of
fees to a representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met her burden of proof to establish an emotional
condition causally related to factors of her federal employment.
On appeal counsel alleges that appellant has submitted sufficient factual and medical
evidence to substantiate her emotional condition claim.
FACTUAL HISTORY
On September 9, 2010 appellant, then a 75-year-old registered nurse, filed a recurrence
claim (Form CA-2a) alleging that she sustained an emotional condition in the performance of
duty on April 2, 2010.3 With her claim she attached a timeline of her emotional condition,
beginning in 1985. Appellant alleged that the employing establishment had retaliated against her
following the disposition of an accepted traumatic injury claim by issuing an “improper
proficiency report.” She alleged that she had been “blackballed” by a supervisor after the
disposition of her traumatic injury claim and that this supervisor had favored a family member in
promotion.
Appellant noted allegations of harassment. She explained that after requesting to be
reassigned to a psychiatry department in 1997, she had been assigned to a nursing home, that the
employing establishment was corrupt, and that various supervisors had harassed her. Appellant
stated that she had filed a grievance on January 6, 1999 regarding a proficiency report. She
noted that on February 14, 2008 she had received a letter from a finance officer regarding a
delinquent debt. Appellant stated that she had been harassed, assigned to a different shift, given
bogus letters of reprimand, her car vandalized, her locker trashed with empty liquor bottles, and
intimidated by supervisors upon reporting these events. She noted that she had been working at
the employing establishment for 32 years and suffered physical afflictions as a result of a
stressful work environment. Appellant quoted Thomas Jefferson and Honoré de Balzac. She
attached various documents regarding misconduct and abdication of responsibilities at her place
of employment, and stated that she had been retaliated against as a whistleblower.
By letter dated October 12, 2010, appellant stated that five levels of management had
bullied, harassed, and retaliated against her. She alleged that it was standard practice of the
employing establishment to attack decent, honest, and hard-working employees.
By letter dated December 2, 2010, OWCP notified appellant that, due to the
circumstances of her claim, it was not a recurrence, and would be adjudicated as a new
occupational disease claim.
3

Appellant had previously filed a traumatic injury claim (Form CA-1) on October 26, 1984 alleging emotional
stress occurring on October 1, 1984. OWCP file number xxxxxx715. A memorandum from the Director of the
employing establishment dated December 13, 1984 related that no improper actions had been taken by the
employing establishment following appellant’s report of alleged patient abuse. However appellant’s reassignment
back to ward 55-C was not reprisal, but was inappropriate, because patients and staff on that ward knew of
appellant’s allegation. This claim was accepted on April 26, 1989 for “temporary adjustment disorder” and
disability benefits were authorized for the period October 1, 1984 to March 24, 1985.

2

On January 18, 2011 OWCP advised appellant that she needed to submit additional
evidence in order to establish her claim. It noted that she had not submitted any evidence to
establish that the employing establishment had taken improper actions against her other than her
own statements. OWCP further requested that appellant submit a narrative medical report from a
psychiatrist or clinical psychologist in support of her claim. Appellant was afforded 30 days to
submit this evidence.
By letter dated February 14, 2011, appellant responded to OWCP, contending that her
claim was a recurrence of her previously accepted claim dated April 26, 1989. She stated, “A
stress claim had been filed in the original claim -- manifesting itself into many frank physical
disorders and it took many years to again cause my physical condition to deteriorate to the point
of being unable to continue working and realizing history had repeated itself without any new
factors.” Appellant noted that her work-related condition had been continuous over her career.
With her letter, appellant attached voluminous correspondence dealing with personnel
matters, allegations of patient abuse, grievances, and correspondence with her Congressman. In
a letter dated June 18, 1985, the Office of Special Counsel (OSC) had informed appellant that it
found no evidence of a retaliatory motive in promotion denial, performance evaluation, or denial
of workers’ compensation benefits. In a letter dated March 10, 1986, the OSC informed
appellant that it was unable to conclude that the employing establishment had engaged in
retaliation, and that the case had been closed.
By decision dated February 22, 2011, OWCP denied appellant’s claim for compensation.
It noted that her claim had been adjudicated as a new claim because new employment-related
incidents had been claimed. OWCP found that she had not submitted any medical evidence
containing a diagnosis related to her claim. It further noted an accepted event that was not a
factor of employment: a letter dated August 12, 2010 that was sent regarding an investigation of
intimidation and retaliation. OWCP noted that the fact that a letter was sent regarding an
investigation did not establish any wrongdoing on the part of the employing establishment. It
noted that allegations alone were not sufficient to establish a factual basis for an emotional
condition claim.
On March 18, 2011 appellant requested an oral hearing before an OWCP hearing
representative.
Appellant again submitted voluminous records of correspondence, received by OWCP on
June 28, 2011. By letter dated June 5, 2002, the employing establishment noted that she was
involved in a verbal altercation with another staff member, and had been reassigned to a tour of
duty during the day shift. In a letter dated June 19, 2002, the employing establishment
responded to a letter from appellant alleging improper and unethical conduct with regard to a
change in her tour of duty, stating that she needed to file a grievance.
On July 1, 2011 OWCP received an entire copy of the book “Aftermath: A War of
Memories” by Dr. Ronald M. Chase.

3

In a report dated July 23, 2010, Dr. Ronald M. Chase diagnosed appellant with anxiety
disorder that may have taken on the proportions of post-traumatic stress disorder.4 He wrote:
“[Appellant’s] chronic mental condition should have been obvious to the staff at
[the employing establishment] since 1985. Her chronic anxiety symptoms, and
later her attendance record of physical illnesses, should have been recognized by
the risk management team and supervisor staff to offer Employee Assistance
Program consultation or psychiatric treatment. [Appellant’s] obsession with
righting the perceived wrongs of the system was met with antagonism rather than
seen as a plea for help. Her paranoid suspiciousness rose to a level of belief that
the hospital administration deliberately chose to torment her by refusing to
accommodate her and provide a safe working environment. It is my opinion
based on a review of my initial evaluation of the claimant on January 3, 1985;
Review of the Decision of the Hearing Representative, October 7, 1986;
conversation with claimant on July 21, 2010 that there is a definite causal
relationship of work[-]related emotional stressors (Axis IV of the DSM-IV:
harassment, retaliation by government for whistle blowing) and the development
of a diagnosable condition of Anxiety Disorder which has been continuously
present since 1984.”
The hearing was held on June 27, 2011. Appellant contended that her claim had been
improperly classified as a new occupational disease rather than a recurrence. She alleged that the
lack of the medical evidence in her case file was due to “some sort of something that is not
exactly above board.” The hearing representative told appellant that the hearing was not to
determine the employing establishment’s corruption, but as to whether she had established a
claim for a stress condition. She noted that appellant kept interrupting her and asked her to stop.
The hearing representative asked appellant whether any of her charges against the employing
establishment had been adjudicated in her favor. Appellant stated that there were several current
investigations. The hearing representative stated that just because she had spoken with the
Office of the Inspector General, that did not mean that her claims had been adjudicated in her
favor. Appellant noted that she had submitted the book to the record because it dealt with the
employing establishment and that some of the events depicted in the book were relevant to her
case, and that it had been written by her physician. She stated that she wanted to tell her whole
story before she retired.
The employing establishment sent a response to the transcript of the hearing on
July 19, 2011. It noted that she had not provided any factual evidence identifying employment
factors or incidents alleged to have caused an emotional condition. The employing establishment
noted that she had not provided rationalized medical evidence connecting her emotional
condition to an employment factor, and stated that her physician, Dr. Chase, was biased against
the employing establishment because he had been terminated by the employing establishment.
By decision dated August 17, 2011, the hearing representative remanded the case for a de
novo decision, because OWCP had not made sufficient findings of fact and had not addressed
4

Dr. Chase’s certification in a medical specialty could not be confirmed with the American Board of Medical
Specialties or the American Osteopathic Association.

4

each of the factors alleged to have contributed to appellant’s emotional condition. The hearing
representative noted that OWCP correctly adjudicated appellant’s claim as a new claim for
occupational disease.
By letter dated October 13, 2011, the employing establishment stated that every
allegation or concern brought forward by appellant had been investigated and found to be
without merit. It noted that she had not presented any specific or reliable evidence supporting
harassment or improper treatment. The employing establishment stated that appellant was not
known as a whistleblower and that she had not been “blackballed” from working in psychiatry.
It noted that there was no report that her locker had been trashed or vandalized. The employing
establishment stated that appellant’s psychological condition was a personal, self-generated
emotional reaction to administrative issues and, therefore, did not occur in the performance of
duty.
By letter dated October 13, 2011, a supervisor at the employing establishment noted that
appellant had reported numerous concerns related to patient care, that they had all been reviewed
externally and internally, and that they all had been found to be without merit. The supervisor
noted that appellant did not have claim status as a whistleblower. He further stated that he was
unaware of any “blackballing” of appellant in 1991. The supervisor noted that, with regard to
the “bogus” delinquent debt letter, the employing establishment was “unaware of the validity of
the negative adjectives allocated to this correspondence.” He stated that appellant had not been
harassed or reassigned based on any practice of uncovering issues with patient care, and that all
of her concerns about patient care had been fully reviewed. The supervisor noted that the
employing establishment was also unaware of any “bogus” letters of reprimand, and that there
had been no reporting of an incident of vandalizing of her locker.
In an e-mail dated October 14, 2011, a supervisor in the employing establishment stated
that he had no knowledge of a bogus delinquent debt assessed to appellant.
By decision dated December 15, 2011, OWCP denied appellant’s claim for
compensation. It noted that, while Dr. Chase had diagnosed appellant with anxiety disorder and
opined that it was work related, he had not described any specific work factors related to
appellant’s anxiety condition.
OWCP further stated that there was one accepted event that was a factor of employment:
appellant’s reassignment to a building in which she previously worked on October 1, 1984 was
inappropriate because her identity as the reporter of alleged abuse could have been revealed due
to the fact that she knew many patients and staff in that building. It noted, however, that this
accepted injury resolved no later than 1986, and her current claim was related to new
employment incidents occurring subsequent to 1986.
OWCP found that the following events were not compensable factors of employment:
(a) the employing establishment’s handling of her claim for a traumatic injury she suffered in
July 1979; (b) unsubstantiated perception of harassment by coworkers and supervisors when she
resisted any form of patient abuse; (c) unsubstantiated perception of being placed in physical
jeopardy on February 22, 1984; (d) unsubstantiated perception of harassment by a supervisor on
February 22, 1984 when the supervisor refused to supply additional support personnel to cope

5

with a combative patient; (e) unsubstantiated perception of harassment by a supervisor in
March 1984 who accused appellant of trying to cover up the events of February 22, 1984 by not
reporting it to a supervisor; (f) unsubstantiated perception of harassment, discrimination, and
demoralizing by a supervisor who on March 16, 1984 replaced her with another nurse who had
originally refused assignment to the unit and accused appellant of being a blackmailer;
(g) unsubstantiated perception of being ignored, debased, and intimidated by a supervisor who
on April 2, 1984 ignored appellant’s request for clarification of policy and standards regarding
refusal of emergency-duty assignments; (h) unsubstantiated perception of being placed in
physical jeopardy on July 8, 1984; (i) unsubstantiated perception of being ignored and
discriminated against by a supervisor on July 8, 1984 by replacement of a specially-trained male
nurse with a female nursing assistant although there was a patient in a threatening mood;
(j) unsubstantiated perception of being harassed and ignored by a supervisor who on July 9, 1984
refused to make a personal assessment of a potentially dangerous staffing shortage;
(k) unsubstantiated perception of harassment by a nursing service supervisor who on August 8,
1984 requested a clarification to a memorandum; (l) unsubstantiated perception of being ignored,
debased, and intimidated by a supervisor on August 8, 1984 when she issued a memorandum
regarding a clarification of policy and standards; (m) unsubstantiated perception of harassment
and intimidation by a supervisor who on August 9, 1984 prepared a memorandum of
misinformation clarification; (n) unsubstantiated perception of a hostile attitude by a coworker
on August 29, 1984; (o) unsubstantiated perception of being harassed, degraded, and threatened
by a supervisor who on August 29, 1984 questioned the events of that date even though a report
had been provided; (p) unsubstantiated perception of being harassed, degraded, and threated by a
supervisor who declined to meet with her and a union representative on September 5, 1984; (q)
unsubstantiated perception of a passive and condescending reception by a supervisor on
September 6, 1984; (r) unsubstantiated perception of being ignored by a supervisor from
September 10 through 30, 1984; (s) unsubstantiated perception of being reassigned to an unsafe
place of work on October 1, 1984; (t) unsubstantiated perception of being abused, intimidated,
harassed, threatened, belittled, oppressed, and humiliated by a supervisor on October 1, 1984
who announced to others that she should not be in a particular location because she had been
reassigned; (u) unsubstantiated perception of being placed in physical jeopardy by a supervisor
on October 2, 1984 because she was discouraged from associating with a patient who wished to
speak with her; (v) unsubstantiated perception of working under known hostile conditions on
October 2, 1984; (w) unsubstantiated perception of a the employing agency’s mishandling of her
October 1, 1984 traumatic injury claim under file number xxxxxx715; (x) unsubstantiated
perception of deliberate delay in informing her of the denial of additional leave without pay in
1985; (y) unsubstantiated perception of management at the employing establishment bullying
and retaliating against her when the employing establishment denied leave without pay status by
letter dated March 19, 1985, with a withdrawal of a grievance for unjustified absent without
leave status on May 12, 1985; (z) unsubstantiated perception of being harassed by a supervisor
who reassigned appellant to a nursing home after appellant requested to be reassigned to
psychiatry in 1997; (aa) unsubstantiated perception of being ignored by a supervisor and being
intimidated by the employing establishment when appellant claimed she reported that her car had
been vandalized and her locker had been trashed; (bb) unsubstantiated perception of improper
conduct of reassigning appellant to the day shift on July 7, 2002; (cc) unsubstantiated perception
of being harassed on April 14, 2003 when she was told that her approved vacation time had been
forgotten by accident; (dd) unsubstantiated perception of being discriminated against by a

6

supervisor when she did not receive an annual proficiency report for 1996 and 1997; (ee)
unsubstantiated perception of a proficiency report for 1996 being prepared and approved by
biased and antagonistic supervisory personnel; (ff) unsubstantiated perception of the employing
establishment’s mishandling of her December 10, 1997 traumatic injury claim under file number
xxxxxx504; (gg) unsubstantiated perception of being discriminated against when supervisors
inserted an unissued and “disapproved” proficiency report in her personnel file; (hh)
unsubstantiated perception of hostility and threats from a head nurse when appellant reported her
for ordering medication procedures contrary to the regulations; (ii) unsubstantiated perception of
other nurses taking action against appellant in a contrived and discriminatory manner; (jj)
unsubstantiated perception of management placing appellant at a risk of injury when they
reassigned her to a nursing home; (kk) unsubstantiated perception of management engaging in
improper, unethical, and prohibited personnel practices when her performance rating was
lowered in 1998; (ll) unsubstantiated perception of being scapegoated when management ignored
her report dated May 14, 2002 regarding an incident on April 30, 2002; (mm) unsubstantiated
perception of the nursing service trying to “blacken” her on July 8, 2002; (nn) unsubstantiated
perception of being retaliated against when she received a satisfactory rating without promotion
in 2003; (oo) unsubstantiated perception of the employing establishment’s mishandling of her
February 12, 2003 traumatic injury claim under file number xxxxxx261; and (pp)
unsubstantiated perception of harassment and discrimination by a supervisor who on July 10,
1984 provided her with misinformation in order to continue to harass appellant and compromise
her position. OWCP found that the following incidents were not supported by the evidence of
record and thus found that they did not occur: (a) the employing establishment’s “blackballing”
of appellant from ever working in psychiatry again after her traumatic injury claim of October 1,
1984 was approved; (b) appellant’s receiving bogus letters of reprimand, which were then
withdrawn; and (c) appellant’s receiving of a bogus and illegal finance offer from the employing
establishment. OWCP found that appellant’s claim should be rejected on the medical component
of “fact of injury” because the medical evidence did not support a condition in connection with
the specified accepted factor of employment.
On December 16, 2012 appellant requested reconsideration of OWCP’s December 15,
2011 decision.
On January 14, 2013 OWCP denied appellant’s request for reconsideration, noting that it
was untimely filed and that she failed to demonstrate clear evidence of error.
Appellant again requested reconsideration on November 20, 2012.
By decision dated July 1, 2013, OWCP denied appellant’s request for reconsideration,
noting that it was untimely filed and failed to demonstrate clear evidence of error.
By letter dated August 15, 2013, appellant, through counsel, appealed OWCP’s July 1,
2013 decision to the Board.
On February 7, 2014 the Board remanded the case to OWCP, finding that appellant had
demonstrated that her request for reconsideration that was found untimely by OWCP on
January 14, 2013 had actually been timely submitted. The Board noted that the one-year time

7

period expired on a weekend and appellant had until the following business day to file the
request for reconsideration. The Board set aside the decisions of January 14 and July 1, 2013.5
Appellant submitted a disciplinary Board decision dated May 19, 2014, in which all
charges against her for violating a policy regarding administration of IV fluid were sustained, but
the level of penalty was reduced. She also submitted a statement alleging additional factors of
employment alleged to have caused her emotional condition. These allegations included an
unusual level of job tension, employing establishment refusal to pay continuation of pay, an
employing establishment challenge to file number xxxxxx319, and denial of pay after Hurricane
Sandy.
On May 19, 2014 OWCP evaluated the merits of appellant’s case and affirmed its prior
decisions denying her claim for an emotional condition. It found that appellant’s new allegations
were unsubstantiated. With regard to the employing establishment’s challenge of file number
xxxxxx319, OWCP noted that the claim had formally been denied on August 22, 2011, and that
appellant had not exercised her appeal rights on that decision.
By letter dated July 23, 2014, appellant, through counsel, again requested
reconsideration. With her request for reconsideration, appellant attached a report from Dr. Chase
dated July 7, 2013. In this report, Dr. Chase noted that he had known appellant as a colleague
since 1983. He diagnosed appellant with an anxiety disorder and stated, “It is my opinion that
from the outset in 1985 [appellant] suffered from an anxiety disorder that was directly related to
her employment at [the employing establishment.]”
On August 25, 2014 Dr. Chase reviewed appellant’s history of allegations and stated that
“[The events alleged by appellant] were major life stressors for [appellant]. They contributed to
the formulation of the diagnosis -- [a]nxiety [d]isorder -- a recurring condition, a continuum,
satisfying the DSM Axis I and Axis IV diagnostic requirements of the previously submitted
reports by Dr. Chase.”
By decision dated November 10, 2015, OWCP found that appellant had established a
medical diagnosis related to her employment-related allegations, that of generalized anxiety.
However, it denied her claim on the basis that she had not established compensable factors of
employment, affirming its prior finding that appellant’s allegations were unsubstantiated or
administrative matters, and therefore outside the performance of duty. OWCP noted that these
allegations did not occur within the performance of duty related to her occupational illness claim
of April 2, 2010.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment, but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
5

Docket No. 13-1601 (issued February 7, 2014).

8

by the employment, the disability comes within the coverage of FECA.6 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.7
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.8 However, the Board
has held that, where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.9
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.10
To the extent that disputes and incidents alleged as constituting harassment and
discrimination by supervisors and coworkers are established as occurring and arising from the
employee’s performance of his or her regular duties, these could constitute employment
factors.11 However, for harassment or discrimination to give rise to a compensable disability
under FECA, there must be evidence that harassment or discrimination did in fact occur. Mere
perceptions of harassment or discrimination are not compensable under FECA.12
An employee has the burden of establishing by the weight of the reliable, probative, and
substantial evidence that the condition for which he or she claims compensation was caused or
adversely affected by employment factors.13 This burden includes the submission of a detailed
description of the employment factors or conditions which he or she believes caused or adversely
affected a condition for which compensation is claimed and a rationalized medical opinion
relating the claimed condition to compensable employment factors.14
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
6

Lillian Cutler, 28 ECAB 125 (1976).

7

Gregorio E. Conde, 52 ECAB 410 (2001).

8

Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
9

William H. Fortner, 49 ECAB 324 (1998).

10

Ruth S. Johnson, 46 ECAB 237 (1994).

11

David W. Shirey, 42 ECAB 783, 795-96 (1991).

12

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

13

Pamela R. Rice, 38 ECAB 838, 841 (1987).

14

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

9

deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.15 If an employee does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, it must base its decision on an analysis of the
medical evidence.16
ANALYSIS
On September 9, 2010 appellant, then a 75-year-old registered nurse, filed a recurrence
claim alleging that she sustained an emotional condition in the performance of duty on
April 2, 2010. By letter dated December 2, 2010, OWCP notified appellant that due to the
circumstances of her claim, it was not a recurrence, and would be adjudicated as a new
occupational disease claim. By decision dated August 17, 2011, the hearing representative noted
that OWCP correctly adjudicated appellant’s claim as a new claim for occupational disease.
As an initial matter, the Board finds that appellant’s claim for compensation was
correctly adjudicated as a new claim for occupational disease. A recurrence of disability means
an inability to work after an employee has returned to work, caused by a spontaneous change in a
medical condition which resulted from a previous compensable injury or illness and without an
intervening injury or new exposure in the work environment.17 OWCP regulations define a
recurrence of medical condition as the documented need for further medical treatment after
release from treatment of the accepted condition when there is no work stoppage. Continued
treatment for the original condition is not considered a renewed need for medical care, nor is
examination without treatment.18
In her initial claim, appellant attached a timeline of series of events, which included
several alleged incidents that occurred after 1985, including (but not limited to) incidents in
1997, 1999, 2002, 2003, and 2008. On April 26, 1989 a claims examiner noted that appellant’s
workers’ compensation claim had been approved for a traumatic injury of “temporary adjustment
disorder,” and that all causally-related conditions had ceased as of March 25, 1985. As such, her
claim was not for a spontaneous change in her condition without an intervening alleged injury,
but included allegations of new factors causing an emotional condition after 1985. Therefore,
OWCP properly adjudicated her claim as a new claim for occupational disease.
In its November 10, 2015 decision, OWCP denied appellant’s claim because she had not
established any new compensable employment factors. The Board must, then, review whether
15

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

16

Id.

17

20 C.F.R. § 10.5(x); see S.F., 59 ECAB 525, 531 (2008). See 20 C.F.R. § 10.5(y) (defines recurrence of a
medical condition as a documented need for medical treatment after release from treatment for the accepted
condition).
18

Id. at § 10.5(y).

10

these alleged incidents and conditions of employment are covered factors under the terms of
FECA.
Appellant’s allegations do not pertain to her regular or specially assigned duties under
Rather, she alleged error, abuse, and retaliation in administrative matters and
Cutler.
harassment and discrimination on the part of her supervisors. The Board has found that
administrative and personnel matters, although generally related to the employee’s employment,
are administrative functions of the employer rather than the regular or specially assigned work
duties of the employee and are not covered under FECA. However, the Board has held that,
where the evidence establishes error or abuse on the part of the employing establishment in what
would otherwise be an administrative matter, coverage will be afforded.20
19

In its December 15, 2011 decision, OWCP found that 42 separate allegations of error,
abuse, and retaliation in administrative matters and/or harassment and discrimination on the part
of her supervisors were not compensable factors of employment, because the events had not been
substantiated. The Board notes that for each of these allegations, the only evidence in the case
record was appellant’s own statements. She did not provide documentation that many of her
charges against the employing establishment had been adjudicated in her favor. Investigations of
wrongdoing, stemming from these allegations, do not prove that the allegations actually
occurred. The book by Dr. Chase, dealing generally with problems at the employing
establishment, also does not prove appellant’s specific allegations.
In fact, evidence provided by appellant indicates that several of these investigations were
adjudicated against her allegations: in a letter dated June 18, 1985, the OSC had informed
appellant that it found no evidence of a retaliatory motive in promotion denial, performance
evaluation, or denial of workers’ compensation benefits. In a letter dated March 10, 1986, the
OSC informed appellant that it was unable to conclude that the employing establishment had
engaged in retaliation, and that the case had been closed.
Various supervisors and the employing establishment disputed several of appellant’s
allegations. By letter dated October 13, 2011, the employing establishment stated that every
allegation or concern brought forward by appellant had been investigated and found to be
without merit. It noted that she had not presented any specific or reliable evidence supporting
harassment or improper treatment. The employing establishment stated that appellant was not
known as a whistleblower and that she had not been “blackballed” from working in psychiatry.
It noted that there was no report that her locker had been trashed or vandalized. The employing
establishment stated that appellant’s psychological condition was a personal, self-generated
emotional reaction to administrative issues and, therefore, not in the performance of duty. By
letter dated October 13, 2011, a supervisor at the employing establishment noted that appellant
had reported numerous concerns related to patient care, that they had all been reviewed
externally and internally, and that they all had been found to be without merit. The supervisor
noted that appellant did not have claim status as a whistleblower. He further stated that he was
unaware of any “blackballing” of appellant in 1991. The supervisor noted that, with regard to
19

See supra note 2.

20

See supra notes 4 through 6.

11

the “bogus” delinquent debt letter, the employing establishment was “unaware of the validity of
the negative adjectives allocated to this correspondence.” He stated that appellant had not been
harassed or reassigned based on any practice of uncovering issues with patient care, and that all
of her concerns about patient care had been fully reviewed. The supervisor noted that the
employing establishment was also unaware of any “bogus” letters of reprimand, and that there
had been no reporting of an incident of vandalizing of her locker. In an e-mail dated October 14,
2011, a supervisor in the employing establishment stated that he had no knowledge of a bogus
delinquent debt assessed to appellant.
The Board finds that appellant failed to submit any evidence of error or abuse with
respect to each of her 42 allegations because they were unsubstantiated. Appellant’s remaining
allegations, including those found to have not occurred by OWCP, and the allegations evaluated
by OWCP in its May 19, 2014 decision, were also unsubstantiated by supporting evidence. She
did not submit evidence, such as a final complaint or grievance, which showed that the
employing establishment had committed wrongdoing with respect to any of these matters. Thus,
appellant has not established a compensable employment factor under FECA with respect to her
claims that supervisors committed error or abuse with respect to administrative matters, nor has
she established a compensable employment factor under FECA with respect to the claimed
harassment and discrimination.
For the foregoing reasons, appellant has not established any compensable employment
factors under FECA and, therefore, has not met her burden of proof to establish that she
sustained an emotional condition in the performance of duty.21
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an emotional
condition causally related to factors of her federal employment.

21

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

12

ORDER
IT IS HEREBY ORDERED THAT the November 10, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 25, 2016
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

